--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Geospatial Holdings, Inc. 8-K [geospatial_8k-110211.htm]
 
 
Exhibit 10.3
 
AMENEDED AND RESTATED SETTLEMENT AGREEMENT
 
THIS AMENDED AND RESTATED SETTLEMENT AGREEMENT is made as of this 14th day of
October, 2011 (the “Effective Date”) by and among Brad Brooks, Kenneth Calligar,
Jeremy Carton, Jonathan Cunningham, William Denkin, Omar Hasan, J. Mitchell
Hull, Jonathan Kalikow, Benjamin Klopp, Gilbert Li, Michael Lloyd, Michael
Matlin, Noel Meller, Raymond Minella, Jeffrey Moskowitz, Raymond Murphy, Jeffrey
Parket, David Pritchard, Arthur Rabin, Jason Rabin, Andrea Rosen, Mark Rosen,
Scott Sklar, David Sodowick, Jonathon Sopher, Trump Securities, LLC, Adam
Wachter, Florine Wachter, Jules Wachter, and Adam Zirkin, by their attorneys
(collectively, the “Investors”), and Geospatial Holdings, Inc. (“Geospatial” or
“the Company”), Mark A. Smith (“Smith”), and Thomas R. Oxenreiter (collectively,
“Geospatial and its Executives”) (together, with the Investors, “the Parties”).
 
WHEREAS, the Investors invested an aggregate total of $5,515,836.00 (the
“Investors’ Aggregate Investment”) in Geospatial pursuant to private placements
conducted by the Company in October, 2009, December, 2009 and March, 2010 (the
“Offerings”);
 
WHEREAS, the Investors received an aggregate total of 6,800,837 shares of
Geospatial common stock and/or preferred stock pursuant to the Offerings as
summarized on Attachment A hereto (to the extent any of the Investors have not
submitted their preferred shares for conversion to common stock, this will be
done during the Deferral Period, as herein defined, and the appropriate number
of shares of common stock will be issued as set forth on Attachment A); said
6,800,837 shares of common stock are collectively referred to herein as the
“Investors’ Aggregate Holdings”; the Investors have accrued and continue to
accrue the right to additional shares of Geospatial common stock due to the
failure of Geospatial to timely register the Investors’ Aggregate Holdings (the
“Penalty Shares”); and Geospatial has issued some of the Penalty Shares to some
of the Investors.
 
WHEREAS, the Investors were considering bringing claims against Geospatial and
its Executives (the “Claims”) arising out of allegedly fraudulent conduct
relating to their purchases of common stock and/or preferred stock pursuant to
the Offerings;
 
WHEREAS, Geospatial and its Executives deny that there is any basis to the
Claims;
 
WHEREAS, the Parties previously executed and delivered a Settlement Agreement
dated as of April 8, 2011 (the “Original Agreement”) which provided for
settlement of the Claims conditioned upon certain matters including the closing
of an additional sale of Geospatial equity;
 
WHEREAS, the Original Agreement has expired as Geospatial did not close the
additional sale of equity;
 
WHEREAS, the Parties have negotiated substitute settlement terms as set forth
herein;
 
WHEREAS, Geospatial now plans to raise additional equity capital (whether in the
form of common stock or preferred stock) of not less than the aggregate amount
of $3,500,000 (the “Anticipated Capital Raise”), each share of which will be
sold and purchased at a price per share of stock to be determined and
memorialized in the documents executed in connection with the Anticipated
Capital Raise (“the Capital Raise Purchase Price”);
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, Geospatial previously executed and delivered a License and Distribution
Agreement and a Subscription Agreement with Reduct NV (the “Reduct Agreements”),
which Reduct Agreements have now expired;
 
WHEREAS, Geospatial will use all reasonable efforts to cause the term of the
Reduct Agreements to be extended through January 15, 2012 and to cause the
extended Reduct Agreements to require a $3,500,000 Anticipated Capital Raise
consistent with this Agreement;  and
 
WHEREAS, the Parties desire to settle fully and finally, in the manner set forth
herein, all disputes between them that have arisen and which constitute the
subject matter of the Claims.
 
NOW, THEREFORE, for and in consideration of the recitals and mutual promises,
covenants, and agreements set forth herein, and other good and valuable
consideration, the sufficiency of which is hereby acknowledged, and intending to
be legally bound, the Parties covenant, agree, and stipulate as follows:
 

 
1.
Issuance of Geospatial Stock to the Investors.

 

 
a.  
Within 30 days of the closing of the Anticipated Capital Raise, Geospatial shall
issue and provide to the Investors a certain number of shares (the “Settlement
Shares”) of stock of the same class and having the same voting and other rights
(excepting registration rights as provided in Paragraph 1(f)) as the stock
issued by the Company in the Anticipated Capital Raise.  The issuance of the
Settlement Shares shall hereinafter be referred to as the “Stock Issuance.”

 

 
b.  
If Geospatial effects the Anticipated Capital Raise by issuing stock of
different classes or that has different voting or other rights, the Investors
shall have the right to elect which security they shall receive as their
Settlement Shares.

 

 
c.  
The aggregate number of Settlement Shares that shall be issued to the Investors
shall be computed on the following basis:  First, the Investors’ Aggregate
Investment shall be converted into the number of shares of Geospatial stock that
the Investors’ aggregate investment would have represented had the Investors
participated in the Anticipated Capital Raise.  This shall be accomplished by
dividing the Investors’ Aggregate Investment by the Capital Raise Purchase Price
(expressed in decimal form so that, for example, a fund raise at the price of
$0.50 per share of Geospatial stock would be .5).  Second, the foregoing amount
shall be multiplied by 0.6.  Third, the Investors’ Aggregate Holdings shall then
be subtracted from the resulting number of shares as demonstrated below:

 
 
 

--------------------------------------------------------------------------------

 
 
 

 
Investors’ Aggregate Investment
           
0.6x
 
 
 
 
Investors’ Aggregate
=
Number of
  Capital Raise Purchase Price       Holdings   Settlement Shares

 
For purposes of this Agreement, the Investors’ Aggregate Holdings shall be the
number of shares of common stock purchased by the Investors in the Offerings,
whether or not the Investors currently own any or all of such shares.
 
For example, if the Capital Raise Purchase Price is ten cents ($0.10) per share,
an Investor who paid fifty cents ($0.50) per share in the Offerings will receive
2 Settlement Shares for each share so purchased; an Investor who paid eighty
cents ($0.80) per share in the Offerings will receive 3.8 Settlement Shares for
each share so purchased; and an Investor who paid One Dollar ($1.00) per share
in the Offerings will receive 5 Settlement Shares for each share so purchased.
 

 
d.  
Within 5 days of the closing of the Anticipated Capital Raise, counsel for the
Investors shall provide Geospatial and its Executives with a breakdown of how
the aggregate number of Settlement Shares that shall be issued to the Investors
is to be apportioned across the individual Investors.

 

 
e.  
At least 5,000,000 of the shares that will be issued to the Investors in the
Stock Issuance will be contributed by Smith from the nearly 12,500,000 shares he
currently owns.

 

 
f.  
Geospatial shall register the Investors’ Aggregate Holdings, the Settlement
Shares, the shares issuable upon exercise of the Settlement Warrants (as herein
defined) and all shares that were issued from October, 2009 through May, 2010
with the Securities and Exchange Commission (to the extent still owned by the
Investors at the time of registration) at the same time and on the same terms
and conditions as the Reduct Affiliate Shares (as herein defined) as required by
the Reduct Agreements.

 

 
g.  
If Geospatial effects the Anticipated Capital Raise through the issuance of any
convertible security, the Parties shall negotiate an alternate mechanism for
issuing additional securities to the Investors so that the Investors are made
whole.  In such a circumstance, the Parties shall also re-negotiate the
disposition of the 5,000,000 shares of Geospatial stock owned by Smith described
in Paragraph 1(e).

 

 
h.  
The Investors agree to suspend their right to receive any Penalty Shares.  The
Investors further agree that upon (i) Geospatial’s extension of the term of the
Reduct Agreements and its filing of a Form 8-K with the Securities and Exchange
Commission regarding the Reduct Agreements as set forth in Paragraph 5, (ii)
Geospatial’s effectuation of the Anticipated Capital Raise as set forth in
Paragraph 6 and (iii) Geospatial’s completion of the Stock Issuance and the
Warrant Issuance to the Investors as set forth herein, they shall waive and
forever release Geospatial from its obligation to issue any Penalty Shares.  (In
such an event, the Investors’ right to registration shall be solely based on the
terms of the Reduct Agreements regarding registration as set forth in Paragraph
1(f)).  Further, if an Investor has previously received any Penalty Shares, such
shares shall be applied to such Investor’s entitlement to Settlement Shares
hereunder.  If Geospatial fails to timely effect each of the matters described
in (i)-(iii) above, the Investors shall be entitled to pursue and receive all
Penalty Shares in accord with the Offerings documents.

 
 
 

--------------------------------------------------------------------------------

 
 

 
2. 
Issuance of Warrants to the Investors.

 
a.  
Within 30 days of the closing of the Anticipated Capital Raise, Geospatial shall
issue and provide to the Investors a certain number of warrants to purchase
shares (the “Settlement Warrants”) of stock of the same class and having the
same voting and other rights (excepting registration rights as provided in
Paragraph 1(f)) as the stock issued by the Company in the Anticipated Capital
Raise.  The issuance of the Settlement Warrants shall hereinafter be referred to
as the “Warrant Issuance.”

 
b.  
If Geospatial effects the Anticipated Capital Raise by issuing stock of
different classes or that has different voting or other rights, the Investors
shall have the right to elect which security they shall receive as their
Settlement Warrants.

 
c.  
The aggregate number of Settlement Warrants that shall be issued to the
Investors shall be two (2) times the number of Settlement Shares.  Thus, if the
number of Settlement Shares is 26,294,180 (assuming a Capital Raise Purchase
Price of $0.10), the number of Settlement Warrants shall be 52,588,360.

 
d.  
Settlement Warrants shall have an exercise price equal to two (2) times the
Capital Raise Purchase Price.

 
e.  
Settlement Warrants shall have a term of six (6) years.

 
f.  
Within 5 days of the closing of the Anticipated Capital Raise, counsel for the
Investors shall provide Geospatial and its Executives with a breakdown of how
the aggregate number of Settlement Warrants that shall be issued to the
Investors is to be apportioned across the individual Investors.

 

 
3.
Mark A. Smith.

 
a.  
Smith shall forfeit any and all warrants, options, or other rights that he
currently holds to purchase or acquire shares of Geospatial common stock,
preferred stock, or convertible securities.  Furthermore, no new warrants,
options, or other rights to purchase or acquire shares of Geospatial common
stock, preferred stock, or convertible securities will be issued to Smith in
connection with this Agreement, the Reduct Agreements described in Paragraph 5,
or the Anticipated Capital Raise described in Paragraph 6.

 
 
 

--------------------------------------------------------------------------------

 
 
b.  
Smith shall not receive any additional shares of Geospatial stock pursuant to
the transfer of securities described in Paragraph 1; Smith is expressly excluded
from the group of investors who will receive securities in accordance with this
Agreement.

 
c.  
Within five (5) days of the closing of the Anticipated Capital Raise, Smith
shall convey to Geospatial $500,000 in value in a combination of Geospatial
common stock (valued at the Capital Raise Purchase Price) and/or
surrender/release of the right to receive amounts payable to Smith whether in
the form of back pay, rent or other accounts receivable from Geospatial.  The
independent members of the Board shall determine whether this obligation shall
be satisfied solely in Geospatial common stock, solely in surrender/release of
amounts payable to Smith, or a combination thereof.

 
d.  
Smith shall resign from his position as Chairman and CEO of Geospatial and shall
resign from the Company’s Board of Directors within 10 days of the closing of
the Anticipated Capital Raise.  If Smith fails to timely resign, the Board of
Directors will convene a special meeting of the Board within 20 days of the
closing of the Anticipated Capital Raise, at which meeting the Board shall
remove Smith from these positions.  Concurrent with his execution of this
Agreement, Smith shall also sign an irrevocable letter of resignation with
respect to his positions at Geospatial that becomes effective automatically on
the tenth day after the closing of the Anticipated Capital Raise.

 
e.  
From and after 10 days after the closing of the Anticipated Capital Raise, Smith
shall not serve in any executive position at Geospatial and no Geospatial
employees shall report to Smith.  Smith shall report directly to the CEO of
Geospatial, who shall have the authority to terminate Smith’s employment with
the Company at any time at will, i.e., with or without cause, and with or
without notice.  No severance compensation shall be owed by the Company to Smith
in the event that Smith is terminated for any reason.

 
4. Deferral of Pursuit of Claims.  The Investors shall take no further action in
pursuit of the Claims for a period commencing on the Effective Date and
continuing through January 15, 2012 (the “Deferral Period”).
 
5. Reduct Agreements.  Geospatial shall extend the term of the Reduct Agreements
prior to the end of the Deferral Period and shall close the Anticipated Capital
Raise prior to the end of the Deferral Period, which will in turn cause the
Reduct Agreements to become effective.
 
 
 

--------------------------------------------------------------------------------

 
 
6. Anticipated Capital Raise.  Geospatial shall raise additional equity capital
(whether in the form of common stock or preferred stock) of not less than
$3,500,000.00 prior to the end of the Deferral Period.  As a condition precedent
to the settlement set forth herein (including the Investors’ acceptance of the
Stock Issuance and the Warrant Issuance and the Investors’ release and other
obligations hereunder), Messrs. Thomas Ridge, Timothy Sutherland and David
Dresner shall provide not less than $700,000.00 of such additional equity
capital.
 
7. Tolling of Applicable Statutes of Limitation.  In the event that Geospatial
(i) does not complete the Stock Issuance and the Warrant Issuance to the
Investors as set forth in Paragraph 1, (ii) does not extend the term of the
Reduct Agreements and cause them to become effective (as evidenced by
Geospatial’s filing of a Form 8-K with the Securities and Exchange Commission)
prior to the end of the Deferral Period as set forth in Paragraph 5, or (iii)
fails to effect the Anticipated Capital Raise prior to the end of the Deferral
Period as set forth in Paragraph 6, the Investors may file a lawsuit against
Geospatial and its Executives regarding the Claims at any time through and
including March 31, 2012 and Geospatial and its Executives agree that they will
not raise a defense of the running of any statute of limitations, statute of
repose or other rule, provision, defense or principle based upon the passage of
time (including, without limitation, waiver, estoppel, and laches) if such a
lawsuit is filed on or prior to March 31, 2012.
 
If, at any time within five (5) years after the Effective Date, Geospatial seeks
protection in bankruptcy, files a voluntary petition for bankruptcy, or is the
subject of an involuntary petition for bankruptcy, the Investors may file a
lawsuit against Geospatial and its Executives regarding the Claims at any time
through and including October 14, 2016 and Geospatial and its Executives agree
that they will not raise a defense of the running of any statute of limitations,
statute of repose or other rule, provision, defense or principle based upon the
passage of time (including, without limitation, waiver, estoppel, and laches) if
such a lawsuit is filed on or prior to October 14, 2016.
 
8. General Releases.  Upon (i) the completion of the Stock Issuance and the
Warrant Issuance to the Investors as set forth in Paragraph 1, (ii) Geospatial’s
extension of the term of the Reduct Agreements and its filing of a Form 8-K with
the Securities and Exchange Commission regarding the Reduct Agreements as set
forth in Paragraph 5, and (iii) and Geospatial’s effectuation of the Anticipated
Capital Raise as set forth in Paragraph 6, the Parties will be deemed to have
exchanged the following releases:
 
a.  
Investors hereby waive, discharge and forever release Geospatial and its
Executives, Convertible Capital, Trump Securities, LLC, Bob Taggart, and Troy
Taggart (and each of their respective successors, assigns, officers, directors,
managers, employees, members, equity holders, partners, governors,
beneficiaries, insurers, agents, contractors or subcontractors, attorneys and
representatives) with respect to any and all claims, counterclaims, agreements,
promises, demands, damages, obligations, liabilities, costs, charges, penalties,
fees, expenses, suits, disputes, actions and causes of action, direct or
indirect, past, present or future, whether at law or in equity and whether
liquidated or unliquidated, known or unknown, asserted, unasserted, contingent
or otherwise, of any nature whatsoever, whenever and however incurred, which
Investors may have, claim or assert, whether individually or collectively,
directly, indirectly, representatively, derivatively or in any other capacity,
arising from the facts and circumstances of the Claims or in any manner related
to the Offerings or the Investors’ ownership of Geospatial stock.  This release
is not intended to be, and shall not be construed as, a release of any of the
obligations created by this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
 
 
b.  
Geospatial and its Executives hereby waive, discharge and forever release each
of the Investors, Convertible Capital, Bob Taggart, and Troy Taggart (and each
of their respective successors, assigns, officers, directors, managers,
employees, members, equity holders, partners, governors, beneficiaries,
insurers, agents, contractors or subcontractors, attorneys and representatives)
with respect to any and all claims, counterclaims, agreements, promises,
demands, damages, obligations, liabilities, costs, charges, penalties, fees,
expenses, suits, disputes, actions and causes of action, direct or indirect,
past, present or future, whether at law or in equity and whether liquidated or
unliquidated, known or unknown, asserted, unasserted, contingent or otherwise,
of any nature whatsoever, whenever and however incurred, which Geospatial and
its Executives may have, claim or assert, whether individually or collectively,
directly, indirectly, representatively, derivatively or in any other capacity,
arising from the facts and circumstances of the Claims or in any manner related
to the Offerings or the Investors ownership of Geospatial stock.  This release
is not intended to be, and shall not be construed as, a release of any of the
obligations created by this Agreement.

 
9. Bankruptcy Proceedings; Invalidation of General Release.  If, at any time
within five (5) years after the Effective Date, Geospatial seeks protection in
bankruptcy, files a voluntary petition for bankruptcy, or is the subject of an
involuntary petition for bankruptcy, the release given by the Investors in
Paragraph 8(a) to Geospatial and its Executives shall immediately become null
and void; in such a case, the Investors may file a lawsuit against Geospatial
and its Executives regarding the Claims.  The releases given by the Investors to
Convertible Capital, Trump Securities, LLC, Bob Taggart, and Troy Taggart are
not affected by this Paragraph and will become irrevocable upon the occurrence
of the conditions (i) through (iii) specified in Paragraph 7.
 
10. Similar Agreements.  It is anticipated that Geospatial will offer certain
other investors in the Offerings similarly situated to the Investors (the
“Non-Claimants”) the opportunity to obtain additional shares of Geospatial
common stock and additional warrants to purchase additional shares of Geospatial
common stock on the same terms and conditions as set forth herein with respect
to the Stock Issuance and the Warrant Issuance if and only if such Non-Claimants
purchase additional Geospatial securities in the Anticipated Capital Raise.  In
the event that Geospatial enters into any agreement with any Non-Claimant under
which Geospatial agrees to issue additional Geospatial securities (in any form)
to that Non-Claimant for the purpose of making that Non-Claimant whole (a
“Similar Agreement”), then:
 
 
 

--------------------------------------------------------------------------------

 
 
a.  
The Similar Agreement shall not include any term or condition that is more
favorable to that Non-Claimant than if that Non-Claimant had been a Party to
this Settlement Agreement;

 
b.  
A Non-Claimant will be entitled to the full amount of Settlement Shares and
Settlement Warrants as set forth in Paragraph 1 hereof if and only if the
Non-Claimant invests in the Anticipated Capital Raise in the same dollar amount
as in the Offerings.  If the Non-Claimant invests in the Anticipated Capital
Raise at a reduced dollar amount, his or her entitlement to received Settlement
Shares and Settlement Warrants shall be proportionately reduced.  For example,
if a Non-Claimant invests in the Anticipated Capital Raise at fifty percent
(50%) of the dollar amount he or she invested in the Offerings, the Non-Claimant
shall only be entitled to fifty percent (50%) of the Settlement Shares and
Settlement Warrants which would have been issued if the Non-Claimant had
invested in the Anticipated Capital Raise in the same dollar amount as he or she
invested in the Offerings;

 
c.  
The Similar Agreement shall require that Non-Claimant to provide a general
release of claims against Convertible Capital, Trump Securities, LLC, Bob
Taggart, and Troy Taggart that is identical to the general release of claims
provided for in Paragraph 7;  and

 
d.  
The foregoing provisions of this Paragraph 10 shall not apply to the anticipated
common stock issuance to an affiliate of Reduct NV (the “Reduct Affiliate
Shares”) pursuant to the Reduct Agreements (i.e., the issuance of common stock
equal to 18% of all shares of Geospatial common stock outstanding after the
Anticipated Capital Raise, the Stock Issuance, and the issuance of shares to the
Non-Claimants as set forth above).

 
11. No Admission of Liability.  This Agreement is not and shall not be construed
as an admission or concession of any liability by any of the parties
hereto.  Neither this Agreement nor any of its provisions nor related comments,
nor evidence of any negotiations in pursuit of this Agreement, shall be offered
or received in any action or proceeding as an admission or concession of any
liability whatever on the part of any party hereto.
 
12. Enforcement.  In the event that a lawsuit has to be filed to enforce the
terms of this Agreement, or if it is alleged that there were any
misrepresentations by any party during the negotiation of this agreement, the
non-prevailing Party(ies) shall be liable for, and will pay to, the prevailing
Party(ies) all costs and expenses, including, but not limited to, reasonable
attorney’s fees incurred by the prevailing Party(ies) in the enforcement,
defense or interpretation in any respect of any of its rights under this
Agreement, whether in litigation or otherwise.
 
13. Expenses.  Each of the Parties shall be responsible for the payment of their
own costs and expenses (including attorney’s fees) in connection with the
matters referred to in this Agreement.  Except for Geospatial’s reimbursement of
up to $5,000.00 of Investors’ attorneys fees within five (5) days after the
closing of the Anticipated Capital Raise, Jeffrey Parket shall be responsible
for the payment of the Investors’ costs and expenses (including attorney’s fees)
in connection with the matters referred to in this Agreement (including any
costs or expenses (including attorney’s fees) related to the filing and
prosecution of a lawsuit related to the Claims), unless any of the Investors
engages independent attorneys to advise them on this Agreement or the Claims, in
which case Jeffrey Parket shall not be responsible for the payment of costs and
expenses (including attorney’s fees) relating to or resulting from such an
engagement of independent attorneys.
 
 
 

--------------------------------------------------------------------------------

 
 
14. Confidentiality and Non Disparagement.  The Parties shall keep this
Agreement confidential and shall not disclose its existence or the contents of
this Agreement, and this Agreement shall not be offered or received in evidence,
nor shall the Agreement be admissible in any trial or civil proceedings, except
that its existence and contents may be disclosed (i) as may be required by
subpoena or other legal process under applicable federal or state statutes or
regulations, court order or in connection with its enforcement or as otherwise
required by law; or (ii) in the ordinary course of business by any Party to a
government or regulatory agency upon the request of such agency; or (iii) to the
Parties’ respective accountants, auditors or attorneys (including in-house and
outside counsel) on a confidential and need-to-know basis.  Further, it is
understood and agreed that Geospatial will disclose this Agreement via the
filing of a Form 8-K with the Securities and Exchange Commission and will
further disclose this Agreement in connection with its efforts to effect the
Anticipated Capital Raise.  Should any person or entity seek access to this
Agreement from any Party, by request, subpoena or otherwise, such Party shall
(a) promptly notify the other Party in writing to its attorney identified below
of the requested access, (b) notify in writing the person or entity requesting
access that this Agreement is confidential, and (c) prior to responding to any
such request or subpoena, shall permit the other Party the time prescribed by
any applicable statute or Rule of Civil Procedure to resist any efforts by any
person or entity to obtain this Agreement from the Parties hereto.  If any Party
objects to disclosure, its undertaking to maintain confidentiality of the
Agreement shall be at its own expense.  Each of the Parties agrees that
throughout the Deferral Period such Party shall not make or cause to be made any
statements which disparage, are inimical to, or seek to damage the reputation of
any other Party.
 
15. Entire Agreement.  This Agreement constitutes the entire Agreement of the
parties, and supersedes all prior and contemporaneous negotiations and
agreements, oral or written (including but not limited to the Original
Agreement).  All prior and contemporaneous negotiations and agreements are
deemed incorporated and merged into this Agreement and are deemed to have been
abandoned if not so incorporated.  No representations, oral or written, are
being relied upon by either party in executing this Agreement other than the
express representations of this Agreement.
 
16. Amendments.  No amendment or waiver of any provision of this Agreement nor
consent to any departure therefrom shall in any event be effective unless the
same shall be in writing and signed by each of the Parties hereto.
 
17. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
its conflicts of law provisions.
 
 
 

--------------------------------------------------------------------------------

 
 
18. Agreement Drafting.  Each Party hereto has relied on the advice and
assistance of competent legal counsel of its own selection, has read and fully
understands the Agreement, and has been fully advised as to its legal
effect.  Accordingly, the language contained within and comprising the substance
of this Agreement shall not presumptively be construed either in favor of or
against any Party on the grounds that it drafted this Agreement.
 
19. Headings.  The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
 
20. Authority.  Each Party hereto represents and warrants, as of the date
hereof, that it has the corporate power and authority to execute and deliver
this Agreement, that this Agreement constitutes a legal, valid and binding
obligation of such Party, and that each person executing this Agreement on
behalf of such Party is fully authorized to execute this Agreement on behalf of
said Party.
 
21. Further Assurances.  Each Party hereto shall execute such documents and
perform such further acts (including, without limitation, obtaining any
consents, exemptions, authorizations, or other actions by, or giving any notices
to, or making any filings with, any Governmental Authority or any other Person)
as may be reasonably required or desirable to carry out or to perform the
provisions of this Agreement.
 
22. Notices.  All notices and other communications pursuant to related to this
Agreement shall be in writing and shall be delivered by e-mail to the e-mail
addresses specified below:
 
Address for notices or communications to the Investors:
 
Jeff Ross
Kelly K. Pierce
ROSS & ORENSTEIN LLC
222 South Ninth Street, Suite 470
Minneapolis, MN  55402-3389
Telephone:  (612) 436-9801
Facsimile:  (612) 436-9819
jross@rossbizlaw.com
kpierce@rossbizlaw.com
 
Addresses for notices or communications to Geospatial and its Executives:
 
Mark A. Smith
Geospatial Holdings, Inc.
229 Howes Run Road
Sarver, PA 16055
Telephone:  (724) 353-3400
Facsimile:  (724) 353-3049
 
mark@geospatialcorporation.com
 
 
 

--------------------------------------------------------------------------------

 
 
with a copy to:
James E. Baker, Jr.
BAXTER, BAKER, SIDLE, CONN & JONES, P.A.
SunTrust Bank Building, Suite 2100
120 E. Baltimore St
Baltimore, MD 21202
Telephone:  (410) 385-8122
Facsimile:  (410) 230-3801
 
jbaker@bbsclaw.com
 
23. Execution.  This Agreement may be executed in identical counterparts, each
of which shall be deemed an original and all of which, taken together, shall
constitute one agreement.  Facsimile or electronic copies of signatures on this
Agreement shall be deemed valid and original.
 
24. Stockholders Approval.  In order to effect all of the common stock issuances
referenced hereunder, Geospatial may convene a meeting of its stockholders or
obtain a written consent of stockholders to approve an increase in its
authorized capital.  In such an event, the Investors agree to vote all of the
shares of stock they own in favor of such an increase; further, in the event the
Investors sell or transfer any shares of Geospatial common stock prior to any
such vote, they agree to obtain irrevocable proxies to vote such shares as set
forth above.
 
25. Directors’ and Officers’ Liability Insurance.  Geospatial shall maintain
directors’ and officers’ liability insurance until October 14, 2016 at a level
(including, but not limited to, amounts, deductibles, scope and exclusions)
commensurate with its current directors’ and officers’ liability insurance.
 
WHEREFORE, the Parties have caused this Agreement to be executed as of the date
first written above.
 

       
BRAD BROOKS
               
Date:
10-27-11
   
/s/ Brad Brooks
                       
KENNETH CALLIGAR
             
Date:
10-25-11
    /s/ Kenneth Calligar    

 

       
JEREMY CARTON
                 
Date:
     
/s/ Jeremy Carton
                         
JONATHAN CUNNINGHAM
 

 

Date: 10-26-11     /s/ Jonathan Cunningham    

 
 
 

--------------------------------------------------------------------------------

 
 
 

                     
WILLIAM DENKIN
               
Date:
10-24-11
   
/s/ William Denkin
                                       
OMAR HASAN
                 
Date:
10-26-11
   
/s/ Omar Hasan
                         
J. MITCHELL HULL
               
Date:
10-25-11
   
/s/ J. Mitchell Hull
                         
JONATHAN KALIKOW
               
Date:
10-24-11
   
/s/ Jonathan Kalikow
                         
BENJAMIN KLOPP
               
Date:
10-24-11
   
/s/ Benjamin Klopp
                         
GILBERT LI
                 
Date:
10-26-11
   
/s/ Gilbert Li
                         
MICHAEL LLOYD
                 
Date:
10-24-11
   
/s/ Michael Lloyd
   

 
 
 

--------------------------------------------------------------------------------

 
 
 

       
MICHAEL MATLIN
                 
Date:
10-26-11
   
/s/ Michael Matlin
                         
NOEL MELLER
                 
Date:
10-24-11
   
/s/ Noel Meller
                         
RAYMOND MINELLA
               
Date:
10-25-11
   
/s/ Raymond Minella
                         
JEFFREY MOSKOWITZ
               
Date:
10-24-11
   
/s/ Jeffrey Moskowitz
                         
RAYMOND MURPHY
               
Date:
10-25-11
   
/s/ Raymond Murphy
                         
JEFFREY PARKET
                 
Date:
10-24-11
   
/s/ Jeffrey Parket
                         
DAVID PRITCHARD
                 
Date:
10-26-11
   
/s/ David Pritchard
                         
ARTHUR RABIN
                 
Date:
     
/s/ Arthur Rabin
   

 
 
 

--------------------------------------------------------------------------------

 
 

       
JASON RABIN
                 
Date:
     
/s/ Jason Rabin
                         
ANDREA ROSEN
                 
Date:
10-25-11
   
/s/ Andrea Rosen
                         
MARK ROSEN
                 
Date:
10-25-11
   
/s/ Mark Rosen
                         
SCOTT SKLAR
                 
Date:
10-25-11
   
/s/ Scott Sklar
                         
DAVID SODOWICK
                 
Date:
10-26-11
   
/s/ David Sodowick
                         
JONATHON SOPHER
                 
Date:
10-25-11
   
/s/ Jonathon Sopher
                         
TRUMP SECURITIES, LLC
               
Date:
10-24-11
 
 
By: /s/ Carl Goodman
           
Title:     Manager
 
                       
ADAM WACHTER
                 
Date:
10-26-11
   
/s/ Adam Wachter
   

 
 
 

--------------------------------------------------------------------------------

 
 

       
FLORINE WACHTER
               
Date:
10-26-11
   
/s/ Florine Wachter
                         
JULES WACHTER
                 
Date:
10-26-11
   
/s/ Jules Wachter
                         
ADAM ZIRKIN
                 
Date:
10-26-11
   
/s/ Adam Zirkin
                         
GEOSPATIAL HOLDINGS, INC.
               
Date:
     
By:  /s/ Mark A. Smith
           
Title:   President
 
                       
MARK A. SMITH
                 
Date:
     
/s/ Mark A. Smith
                         
THOMAS R. OXENREITER
               
Date:
     
/s/ Thomas R. Oxenreiter
   

 
 

--------------------------------------------------------------------------------